Title: From Thomas Jefferson to Joseph Fay, 22 March 1801
From: Jefferson, Thomas
To: Fay, Joseph



Dear Sir
Washington Mar. 22. 1801.

Your favor of Feb. 21. has been too long unacknoleged. the press of business on a first entrance into office must apologize for me. it contains much to thank you for. while the esteem of my friends is dear to my heart, I see that their expectations are painfully too high; and especially in a scene of such vast extent, where we must of necessity depend on information not inspection. the symptoms of a coalition of parties give me infinite pleasure. setting aside a few only, I have been ever persuaded that the great bulk of both parties had the same principles fundamentally, and that it was only as to our foreign relations there was any division. these I hope can be so managed as to cease to be a subject of division for us. nothing shall be spared on my part to obliterate the traces of party & consolidate the nation, if it can be done without abandonment of principle; which I believe the more as I think we agree in principle. the late crisis, so alarming generally, presented comfort to me as it opened to our view a peaceable resource, which will ever be in our power, and controul & supercede all appeals to force. had no president been chosen, we should have considered the general government as a clock run down; the sincerely well disposed to it would have invited a convention, which could have been on the spot in 8. weeks, and wound up the machine again. to this I have no doubt there would have been universal obedience; and that we may consider  this as a resource which can never fail us under any political derangement, until our habits are changed more than can happen in any definite period. Mr. Madison will not be here till late next month, till which time I shall shortly be absent myself, to make some domestic arrangements preparatory to my final settlement here. I will be the bearer of your respects to him. accept assurances of my high consideration & esteem.

Th: Jefferson

